Supplement to Calvert SOCIAL INVESTMENT FUND (CSIF) BOND PORTFOLIO Calvert Income Funds Prospectus Class A, B, C, O and Y dated January 31, 2010, as revised May 28, 2010 Calvert Income Funds Prospectus Class I (Institutional) dated January 31, 2010, as revised June 22, 2010 Date of Supplement: December 3, 2010 Under Investments, Risks and Performance  Principal Investment Strategies in the Fund Summary for CSIF Bond Portfolio, add the following before the paragraph entitled Sustainable and Socially Responsible Investing (page 29 of Class A, B, C, O and Y Prospectus; and page 15 of Class I (Institutional) Prospectus) : The Fund may also use a hedging technique that includes the purchase and sale of U.S. Treasury securities and related futures contracts for the purpose of managing the duration of the Fund. Under Investments, Risks and Performance  Principal Risks in the Fund Summary for CSIF Bond Portfolio, add the following at the end of the section, after the paragraph entitled Active Trading Strategy Risk (page 30 of Class A, B, C, O and Y Prospectus; and page 16 of Class I (Institutional) Prospectus) : Futures Contracts Risk. The value of a futures contract tends to increase and decrease in tandem with the value of the underlying instrument. The price of futures can be highly volatile; using them could lower total return, and the potential loss from futures can exceed the Funds initial investment in such contracts.
